
	
		I
		112th CONGRESS
		1st Session
		H. R. 3221
		IN THE HOUSE OF REPRESENTATIVES
		
			October 14, 2011
			Ms. DeLauro (for
			 herself, Mr. Carnahan,
			 Ms. Woolsey,
			 Mr. Courtney,
			 Ms. Schakowsky,
			 Mr. Olver,
			 Mr. Grijalva,
			 Mr. Conyers, and
			 Mr. Welch) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To authorize the Secretary of Energy to provide loan
		  guarantees for energy efficiency upgrades to existing
		  buildings.
	
	
		1.Short titleThis Act may be cited as the
			 Job Creation and Energy Efficiency
			 Act.
		2.Loan program for
			 energy efficiency upgrades to existing buildingsTitle XVII of the Energy Policy Act of 2005
			 (42 U.S.C. 16511 et seq.) is amended by adding at the end the following:
			
				1706.Building
				retrofit financing program
					(a)DefinitionsIn
				this section:
						(1)Credit
				supportThe term credit support means a guarantee or
				commitment to issue a guarantee or other forms of credit enhancement to
				ameliorate risks for efficiency obligations.
						(2)Efficiency
				obligationThe term efficiency obligation means a
				debt or repayment obligation incurred in connection with financing a project,
				or a portfolio of such debt or repayment obligations.
						(3)ProjectThe
				term project means the installation and implementation of
				efficiency, advanced metering, distributed generation, or renewable energy
				technologies and measures for a building (or for multiple buildings on a given
				property) that are expected to increase the energy efficiency of the building
				(including fixtures) in accordance with criteria established by the
				Secretary.
						(b)Eligible
				projects
						(1)In
				generalNotwithstanding
				sections 1703 and 1705, the Secretary may provide credit support under this
				section, in accordance with section 1702.
						(2)InclusionsBuildings
				eligible for credit support under this section include commercial, multifamily
				residential, industrial, municipal, government, institution of higher
				education, school, and hospital facilities that satisfy criteria established by
				the Secretary.
						(c)Guidelines
						(1)In
				generalNot later than 180 days after the date of enactment of
				this section, the Secretary shall—
							(A)establish
				guidelines for credit support provided under this section;
							(B)publish the
				guidelines in the Federal Register; and
							(C)provide for an
				opportunity for public comment on the guidelines.
							(2)RequirementsThe
				guidelines established by the Secretary under this subsection shall
				include—
							(A)standards for
				assessing the energy savings that could reasonably be expected to result from a
				project;
							(B)examples of
				financing mechanisms (and portfolios of such financing mechanisms) that qualify
				as efficiency obligations;
							(C)the threshold
				levels of energy savings that a project, at the time of issuance of credit
				support, shall be reasonably expected to achieve to be eligible for credit
				support;
							(D)the eligibility
				criteria the Secretary determines to be necessary for making credit support
				available under this section; and
							(E)notwithstanding
				subsections (d)(3) and (g)(2)(B) of section 1702, any lien priority
				requirements that the Secretary determines to be necessary, in consultation
				with the Director of the Office of Management and Budget, which may
				include—
								(i)mechanisms to
				preserve prior lien positions of mortgage lenders and other creditors in
				buildings eligible for credit support;
								(ii)remedies
				available to the Secretary under chapter 176 of title 28, United States Code,
				in the event of default on the efficiency obligation by the borrower;
				and
								(iii)measures to
				limit the exposure of the Secretary to financial risk in the event of default,
				such as—
									(I)the collection of
				a credit subsidy fee from the borrower as a loan loss reserve, taking into
				account the limitation on credit support under subsection (d);
									(II)minimum
				debt-to-income levels of the borrower;
									(III)minimum levels
				of value relative to outstanding mortgage or other debt on a building eligible
				for credit support;
									(IV)allowable
				thresholds for the percent of the efficiency obligation relative to the amount
				of any mortgage or other debt on an eligible building;
									(V)analysis of
				historic and anticipated occupancy levels and rental income of an eligible
				building;
									(VI)requirements of
				third-party contractors to guarantee energy savings that will result from a
				retrofit project, and whether financing on the efficiency obligation will
				amortize from the energy savings;
									(VII)requirements
				that the retrofit project incorporate protocols to measure and verify energy
				savings; and
									(VIII)recovery of
				payments equally by the Secretary and the retrofit.
									(3)Efficiency
				obligationsThe financing mechanisms qualified by the Secretary
				under paragraph (2)(B) may include—
							(A)loans, including
				loans made by the Federal Financing Bank;
							(B)power purchase
				agreements, including energy efficiency power purchase agreements;
							(C)energy services
				agreements, including energy performance contracts;
							(D)property assessed
				clean energy bonds and other tax assessment-based financing mechanisms;
							(E)aggregate on-meter
				agreements that finance retrofit projects; and
							(F)any other
				efficiency obligations the Secretary determines to be appropriate.
							(4)PrioritiesIn
				carrying out this section, the Secretary shall prioritize—
							(A)the maximization
				of energy savings with the available credit support funding;
							(B)the establishment
				of a clear application and approval process that allows private building
				owners, lenders, and investors to reasonably expect to receive credit support
				for projects that conform to guidelines;
							(C)the distribution
				of projects receiving credit support under this section across States or
				geographical regions of the United States; and
							(D)projects designed
				to achieve whole-building retrofits.
							(d)LimitationNotwithstanding section 1702(c), the
				Secretary shall not issue credit support under this section in an amount that
				exceeds—
						(1)90 percent of the
				principal amount of the efficiency obligation that is the subject of the credit
				support; or
						(2)$25,000,000 for
				any single project.
						(e)Aggregation of
				projectsTo the extent provided in the guidelines developed in
				accordance with subsection (c), the Secretary may issue credit support on a
				portfolio, or pool of projects, that are not required to be geographically
				contiguous, if each efficiency obligation in the pool fulfills the requirements
				described in this section.
					(f)Application
						(1)In
				generalTo be eligible to receive credit support under this
				section, the applicant shall submit to the Secretary an application at such
				time, in such manner, and containing such information as the Secretary
				determines to be necessary.
						(2)ContentsAn
				application submitted under this section shall include assurances by the
				applicant that—
							(A)each contractor
				carrying out the project meets minimum experience level criteria, including
				local retrofit experience, as determined by the Secretary;
							(B)the project is
				reasonably expected to achieve energy savings, as set forth in the application
				using any methodology that meets the standards described in the program
				guidelines;
							(C)the project meets
				any technical criteria described in the program guidelines;
							(D)the recipient of
				the credit support and the parties to the efficiency obligation will provide
				the Secretary with—
								(i)any information
				the Secretary requests to assess the energy savings that result from the
				project, including historical energy usage data, a simulation-based benchmark,
				and detailed descriptions of the building work, as described in the program
				guidelines; and
								(ii)permission to
				access information relating to building operations and usage for the period
				described in the program guidelines; and
								(E)any other
				assurances that the Secretary determines to be necessary.
							(3)DeterminationNot
				later than 90 days after receiving an application, the Secretary shall make a
				final determination on the application, which may include requests for
				additional information.
						(g)Fees
						(1)In
				generalIn addition to the fees required by section 1702(h)(1),
				the Secretary may charge reasonable fees for credit support provided under this
				section.
						(2)AvailabilityFees
				collected under this section shall be subject to section 1702(h)(2).
						(h)UnderwritingThe
				Secretary may delegate the underwriting activities under this section to 1 or
				more entities that the Secretary determines to be qualified.
					(i)Status
				reportNot later than 1 year after commencement of the program,
				the Secretary shall submit to the Congress a report that describes in
				reasonable detail—
						(1)the manner in
				which this section is being carried out;
						(2)the number and
				type of projects supported;
						(3)the types of
				funding mechanisms used to provide credit support to projects;
						(4)the energy savings
				expected to result from projects supported by this section;
						(5)any tracking
				efforts the Secretary is using to calculate the actual energy savings produced
				by the projects; and
						(6)any plans to
				improve the tracking efforts described in paragraph (5).
						(j)Buy American
				reportThe Secretary shall
				submit to the Congress an annual report that estimates the percentage of
				American-made materials used in conducting retrofit activities funded pursuant
				to this section.
					(k)Funding
						(1)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section $15,000,000,000 for the
				period encompassing fiscal years 2012 through 2021.
						(2)Administrative
				costsNot more than 1 percent of any amounts made available to
				the Secretary for carrying out this section may be used by the Secretary for
				administrative costs incurred in carrying out this
				section.
						.
		
